DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the application as modified by the preliminary amendment filed on 23 February 2021.  As directed by the amendment: claims 1-15 have been cancelled, and claims 16-27 have been added.  Thus, claims 16-27 are presently pending in this application.
Examination Note – Access to Relevant Prior Art Initiative
This application has been entered in the Access to Relevant Prior Art Initiative. A Notice of Imported Citations (PTO-2332) was issued on 28 Jan 2021 providing notice that identified citations from the Information Disclosure Statements and/or PTO-892s of the parent application 16/345,309 had been imported to the instant application. A Notice of Consideration (PTO-2333) has been included with this action providing notice of consideration of these citations by the Examiner. See the 28 Jan 2021 Notice of Imported Citations (PTO-2332) for more details. 
Claim Objections
Claim 16 is objected to because of the following informalities:
Lines 25-26: “the tensioning bolt material” lacks proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, 24, 25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Neglio (US 4,759,462) in view of Zilliox (US 1,446,080). 
Regarding claim 16, Neglio discloses (fig. 1; see alt. embodiment in fig. 2) a press seal, said press seal comprising: 
an elastomer body (12; or 12 & 16); and a tensioning bolt (19; 21 in fig. 2), wherein the elastomer body is deformable by tightening the tensioning bolt such that the elastomer body can be pressed into a sealing contact in directions perpendicular to a longitudinal axis (A) of the tensioning bolt (see col. 2, lines 42-52), 
wherein the press seal comprises a tensioning element (bolt head in fig. 1; lever 22 in fig. 2) such that the tensioning element can be brought into a tensioned state (i.e. via rotation of the bolt head in fig. 1; or pivoting of the lever in fig. 2), whereby the tensioning bolt can be tightened and the elastomer body can be deformed for sealing an opening (11) in a wall or floor element (e.g., wall element 10; fig. 1).  
Neglio further discloses that, while a bolt head and pivoting lever are shown, “[i]n general any means for causing the two disks to move toward each other may be used” (col. 3, lines 12-13).
Neglio does not explicitly disclose the limitations wherein the tensioning element has inclined faces which are inclined towards one another, the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis, wherein the 

Zilliox teaches (figs. 1-4) a fastening arrangement comprising two elements to be fastened together (15 & 16), a tensioning bolt (incl. at least 10 & 13), and a tensioning element (12), wherein the two elements are configured to be compressed / held together by tightening the tensioning bolt via the tensioning element; the tensioning element has inclined faces which are inclined towards one another (i.e. upper and lower faces as oriented in figs 1 & 2; the upper face being generally horizontal, the lower face being inclined relative thereto), the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis (i.e., as shown in figs. 1 & 2, the taper direction forms an angle with the longitudinal axis of shaft 10, thereby displacing the bolt as the wedge is displaced), wherein the tensioning element is a wedge element (as shown), the inclined faces being outer wedge faces of the wedge element, wherein the tensioning element rests against the tensioning bolt (at 22) such that the tensioning element can be brought into a tensioned state by displacing it in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the press seal disclosed by Neglio by replacing the threaded bolt or cam-style tensioning element with a wedge-type tensioning element / tensioning bolt arrangement as taught by Zilliox (i.e., the tensioning elements having inclined faces which are inclined towards one another, being arranged at the tensioning bolt such that a tapering direction forms an angle with the tensioning bolt longitudinal axis, the tensioning element being a wedge element, the inclined faces being outer wedge faces of the wedge element; wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction; a recess intersecting the tensioning bolt in the form of a through-hole, the wedge element being arranged in the recess such that the wedge element rests against a bearing surface of the tensioning bolt with one of its outer wedge faces; and wherein the recess is enclosed by the tensioning bolt material in all directions perpendicular to an intersection direction, in which the recess extends through the tensioning bolt, the bearing surface being formed at the end of the recess away from the elements to be fastened), in view of the teachings of Zilliox, as the simple substitution of one known element (e.g. the threaded or cam-style tensioning elements of Neglio) for another (i.e. the wedge-style tensioning element of Zilliox) to obtain predictable results (e.g. quick assembly & disassembly, especially suitable for temporary uses, as further suggested by Zilliox; see page 2, lines 28-35), especially considering 
The examiner notes that Neglio shows that the tensioning elements (i.e. head at 19; cam 24 attached to lever 22) are configured to contact / press against upper surface 18B of a press body 18, located between the tensioning element and the elastomer body. Similarly, Zilliox teaches that the tensioning element / wedge 12 contacts a surface of an element 16 to be fastened, such that displacing the wedge along the tapering direction causes the wedge to press on the surface of element 16 with one outer wedge face and press on the bearing surface 22 of the tensioning bolt with the other outer wedge face. When the press seal of Neglio is modified to include the wedge / tensioning element of Zilliox, the wedge would therefore contact the upper surface 18B of Neglio (in an analogous manner to contacting the surface of element 16 of Zilliox) with one face, and contact the bearing surface of the tensioning bolt with the other face. As a result, the assembly would read on the additional limitation wherein the bearing surface is formed at the end of the recess away from the elastomer body.

Regarding the final limitation, wherein the recess in the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt, it is noted that Zilliox shows the recess in the tensioning bolt extending into the body to be fastened in a direction parallel to the tensioning bolt longitudinal axis (fig. 1), which would be the case at least in an untightened state of the tensioning bolt. 
As would be understood by a person having ordinary skill in the art, since the wedge element is configured to pull on the tensioning bolt by increasing the distance between the bearing surface (22) and an opposing surface upon which the wedge rests (i.e., the outer surface of plate 16, in Zilliox fig. 1), the recess must extend at least somewhat into the body in a direction parallel to the tensioning bolt, at least in an untightened state, to allow for additional 
As such, when the tensioning element / wedge arrangement of Zilliox is incorporated into the press seal of Neglio, the recess would extend at least below the surface 18B of press body 18 in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt. How far down the recess extends past the surface 18B when the tensioning bolt is in an untightened state, including whether the recess extends past press body 18 and into the elastomer body, appears to be merely a matter of proportion (e.g. length of the recess vs. thickness of press body 18, etc.) or degree (e.g. the degree to which the recess extends below the surface). 
As set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the prior art and the claimed invention involves only a change of “form, proportions, or degree”, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [see Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
In other words, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the press seal of Neglio, as otherwise modified above, such that the recess in the tensioning bolt extends into the elastomer body in a direction parallel to the tensioning bolt longitudinal axis, at least in an untightened state of the tensioning bolt, since such a change amounts to a difference in form, proportion, or degree (as described above), and it has been held that such a difference is unpatentable, even though changes of the kind may produce better results than prior inventions. 
Furthermore, the applicant’s specification does not appear to establish any criticality or unexpected results which may arise from the recess extending into the elastomer body, as the 
As a result, all of the limitations of claim 16 are met, or otherwise rendered obvious. 

Regarding claim 18, the press seal of Neglio, as modified above, reads on the additional limitations wherein the tensioning bolt (19 / 21) extends into the elastomer body (12; or 12 & 16), intersecting the latter, the press seal being adapted such that the elastomer body is compressed in the direction of the tensioning bolt longitudinal axis (A) and, consequently, brought into the sealing contact in the directions perpendicular thereto when the tensioning bolt is tightened (col. 2, lines 42-52).

Regarding claim 19, the press seal of Neglio, as modified above, reads on the additional limitations wherein the wedge element is arranged at a first front face of the elastomer body (i.e. the upper face of the elastomer body, as oriented in figs. 1 & 2 of Neglio) together with a first press body (18) of the press seal, wherein the first press body (18) is arranged between the wedge element (which would be located at the top surface 18B, as shown with similar arrangements in figs. 1 & 2 and described above) and the elastomer body with respect to a direction parallel to the tensioning bolt longitudinal axis (A), the first press body being pressed against the elastomer body by the wedge element when the latter is displaced in the tapering direction (i.e. when the tensioning element causes the tensioning bolt to tighten, as described above).


claim 20, the press seal of Neglio, as modified above, reads on the additional limitations wherein one of the outer wedge faces of the wedge element faces toward the elastomer body and directly contacts a contact surface (18B) of the first press body (18).
In particular, Neglio shows that a portion of each of the tensioning elements (i.e. bottom face of head at 19; lower curved surface of cam 24 attached to lever 22) is configured to face the elastomer body and directly contact surface 18B of a press body 18. Similarly, Zilliox shows one of the outer wedge faces facing toward the elements to be fastened (i.e. the upper wedge face, in Zilliox fig 1), that outer wedge face directly contacting a surface of element 16 to be fastened. As a result, when the press seal of Neglio is modified to include the wedge / tensioning element of Zilliox, the assembly would read on the additional limitation wherein one of the outer wedge faces of the wedge element faces toward the elastomer body and directly contacts a contact surface of the first press body (in an analogous manner to contacting the surface of element 16 of Zilliox). 

Regarding claim 21, the press seal of Neglio, as modified above, reads on the additional limitations wherein a second press body (17) is arranged at a second front face of the elastomer body (15; i.e. the bottom face, as oriented in figs. 1 & 2), which lies opposite to a first front face of the elastomer body at which the wedge element is arranged, the tensioning bolt (19, 21) interacting with the second press body (at 20 in fig. 1; at 21a in fig. 2) for compressing the elastomer body.

Regarding claim 24, the press seal of Neglio, as modified above, reads on the additional limitation wherein the elastomer body is adapted as a blind closure. In particular, as shown in figs. 1 & 2 of Neglio, the elastomer body 12 is adapted as a blind closure at least in the sense that the press seal can be installed and tightened from only one side of the elastomer body (i.e. the device can be installed in a blind hole; without requiring access to the opposite side). 
claim 25, the press seal of Neglio, as modified above, in its normal and usual operation, renders obvious a method of using a press seal, the method comprising the steps of:
 obtaining the press seal of claim 16 (i.e. as set forth in the grounds of rejection for claim 16, above); and 
sealing an opening (11; Neglio fig. 1) with the press seal by tightening the tensioning bolt by displacing the tensioning element arranged at the tensioning bolt in the tapering direction (i.e. Neglio discloses sealing the opening 11 by tightening the tensioning bolt [col. 2, lines 42-52], and suggests that “any means for causing two disks to move toward each other may be used [col. 3, lines 12-13]; Zilliox teaches tightening a tensioning bolt by displacing a tensioning element arranged at the tensioning bolt in the tapering direction; see grounds of rejection for claim 16 above). 

Regarding claim 27, Neglio discloses (fig. 1; see alt. embodiment in fig. 2) a press seal, said press seal comprising: 
an elastomer body (12 & 16; 12 & 16 may each be formed of elastomer: col. 2, lines 22-23; as shown in fig. 3, 12 & 16 may also be formed as a single piece; col. 3, lines 23-25); and 
a tensioning bolt (19; 21 in fig. 2), wherein the elastomer body is deformable by tightening the tensioning bolt such that the elastomer body can be pressed into a sealing contact in directions perpendicular to a longitudinal axis (A) of the tensioning bolt (see col. 2, lines 42-52), wherein the press seal comprises a tensioning element (bolt head in fig. 1; lever 22 in fig. 2) such that the tensioning element can be brought into a tensioned state (i.e. via rotation of the bolt head in fig. 1; or pivoting of the lever in fig. 2), whereby the tensioning bolt can be tightened and the elastomer body can be deformed for sealing an opening (11) in a wall or floor element (e.g., wall element 10; fig. 1); and wherein the press seal is configured such that only the elastomer body contacts the opening in a wall or floor element with the tensioning element in the tensioned state (see below).

Alternatively, as noted above, the elastomer body may be considered to include each of elements 12 & 16, considering that Neglio discloses that they are “preferably of the same material” and especially because Neglio explicitly discloses that they may be formed as a single component (col. 3, lines 23-25; fig. 3). In this manner, it can clearly be seen that the press seal is configured such that only the elastomer body contacts the opening in a wall or floor element with the tensioning element in the tensioned state, as elements 12 & 16 of the elastomer body are the only elements shown to contact the wall element in any capacity. 

Neglio further discloses that, while a bolt head and pivoting lever are shown, “[i]n general any means for causing the two disks to move toward each other may be used” (col. 3, lines 12-13).
Neglio does not explicitly disclose the limitations wherein the tensioning element has inclined faces which are inclined towards one another, the tensioning element being arranged at the tensioning bolt such that a tapering direction of the tensioning element, along which the inclined faces converge, forms an angle with the tensioning bolt longitudinal axis, wherein the tensioning element is a wedge element, the inclined faces being outer wedge faces of the wedge element, wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the press seal disclosed by Neglio by replacing the threaded bolt or cam-style tensioning element with a wedge-type tensioning element / tensioning bolt arrangement as taught by Zilliox (i.e., the tensioning elements having inclined faces which are inclined towards one another, being arranged at the tensioning bolt such that a tapering direction forms an angle with the tensioning bolt longitudinal axis, the tensioning element being a wedge element, the inclined faces being outer wedge faces of the wedge element; wherein the tensioning element rests against the tensioning bolt such that the tensioning element can be brought into a tensioned state by displacing it in the tapering direction), in view of the teachings of Zilliox, as the simple substitution of one known element (e.g. the threaded or cam-style tensioning elements of Neglio) for another (i.e. the wedge-style tensioning element of Zilliox) to obtain predictable results (e.g. quick assembly & disassembly, 
As a result, all of the limitations of claim 27 are met, or otherwise rendered obvious.

Claims 17 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Neglio in view of Zilliox as applied to claims 16 & 25, respectively, above, and further in view of Teske (US 4,240,322).
Regarding claim 17, the inclined faces of the tensioning element (12) of Zilliox, which are inclined toward one another, form an angle with each other; as shown in figs. 1 & 2. While the tensioning element as shown in the figures appears to read on the limitation where in the angle is least 2° and not more than 45°, the text of Zilliox is silent as to the particular angle used. To promote compact prosecution, the following additional teaching is provided. 
Teske teaches (figs. 1-4) a fastening arrangement comprising a tensioning bolt (2) and a wedge-type tensioning element (1) arranged in a recess (3) of the tensioning bolt. Teske further teaches that the tensioning element has inclined faces (1a & 1b) which form an angle (a; see fig. 1) with each other of “less than 20°, normally between 8° and 12°” (col. 2, lines 38-40). Teske explains that “the use of these two relatively small angles therefor ensures an excellent mechanical advantage when driving the wedge longitudinally into the passage, so that the two elements being secured together will be held very tightly” (col. 2, lines 43-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the press seal disclosed by Neglio, as otherwise modified above, such that the inclined faces of the tensioning element form an angle of at least 2° and not more than 45° (e.g. between 8° and 12°), in view of the teachings of Teske, to ensure sufficient mechanical advantage during assembly so that the tensioning element securely tightens the tensioning bolt (as further suggested by Teske). See MPEP § 2144.05(I).
claim 26, neither Neglio nor Zilliox explicitly disclose the additional limitation wherein the tensioning element is displaced into the tensioned state by a force applied by striking the tensioning element with a striking tool. 
Teske teaches (figs. 1-4) a fastening arrangement comprising a tensioning bolt (2) and a wedge-type tensioning element (1) arranged in a recess (3) of the tensioning bolt. Teske further teaches (figs. 5 & 6) a striking tool, comprising a handle (9) and a “driving surface 10”. Teske explains “once the two parts 4 and 5 are aligned and the bolt 2 has been inserted through the holes…, the installer then inserts the narrow end of the flat wedge 1 into the passage 3, and hammers it tightly in place by means of the surface 10 of the tool. This makes the fastener very tight and compresses the seals 7.” (col. 3, line 63 - col. 4, line 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of using the press seal of Neglio, as otherwise modified above, to include displacing the tensioning element into the tensioned state by a force applied striking the tensioning element with a striking tool, in view of the teachings of Teske, as the use of a known technique (i.e. tensioning a wedge-type tensioning bolt arrangement by striking the wedge into place via a hammer / striking tool, as in Teske) to improve a similar method (i.e. the method of using the press seal of Neglio in view of Zilliox, including tensioning a tensioning bolt via a wedge-type tensioning element to create a seal) in the same way (e.g. to ensure the fastener is “very tight” and compresses the seal body, as further suggested by Teske). 

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neglio in view of Zilliox as applied to claim 16 above, and further in view of Chaudronnerie (FR 1070690 A).
Examination note: a copy of FR 1070690 A (“Chaudronnerie”), including an English machine translation of the specification, was provided in the parent application 16/345,309 on 05 May 2020. Since the citations of the parent application have been imported to the instant application as part of the Access to Relevant Prior Art Initiative, a new copy of this document is not being provided with this action. Any references below to the English translation of FR 1070690 A are referring to the translation previously provided in 16/345,309. 
Regarding claims 22 & 23, neither Neglio nor Zilliox explicitly disclose the additional limitations wherein the tensioning element is held captive at the tensioning bolt (claim 22); or wherein the press seal has a locking member, the tensioning element being lockable in the tensioned state by the locking member, having the form of a locking pin in combination with a hole in the tensioning element, wherein a displaceability of the tensioning element is lockable by inserting the locking pin into the hole (claim 23).
Chaudronnerie teaches (figs. 1-4) a fastening arrangement comprising a tensioning bolt (a) and a wedge-type tensioning element (b) arranged in a recess (a3) of the tensioning bolt.
Chaudronnerie further teaches that the arrangement may comprise a locking member (i.e. locking pin C) which may hold the tensioning element (b) captive at the tensioning bolt (as shown in fig. 4); the tensioning element being lockable in the tensioned state by the locking member (C), having the form of a locking pin in combination with a hole (b3) in the tensioning element, wherein a displaceability of the tensioning element is lockable by inserting the locking pin into the hole (see fig. 4; page 2, para. 1 of the previously provided English translation: “to assemble and to ensure all safety in the assembly, the tightening key b is immobilized by the engagement of a small safety pin…c for example in one of the stepped holes b3 of the tightening key b”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the press seal disclosed by Neglio, as otherwise modified above, such that the tensioning element is held captive (i.e. via a locking member) at the tensioning bolt (as in claim 22), and such that the press seal further comprises a locking member, the tensioning element being lockable in the tensioned state by the locking member, 
As a result, the limitations of claims 22 & 23 are met, or otherwise rendered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753